Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated November 14, 2018. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on November 14, 2018 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on June November 14, 2018 are accepted.
Claim Rejections - 35 USC § 103 - AIA 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (WIPO Patent WO 2017058267 A1), in view of Gurpinar et al. (Chinese Patent CN  101103351 A). 

6.1	Grayson et al. teaches Big data point and vector model. Specifically, as per claim 1, Grayson et al. teaches a machine learning platform (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely) adapted to assist in oil and gas exploration (Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir; Page 2, Para 1, L8: Engineers can simulate various wellbore and completion designs; L9-10: to determine one or more improved or optimal location and design of the wellbore to optimize the recoveries of such resources), comprising: 
an interpretable machine learning model (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely) that generates a function in response to an inputted data map (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L1-4: planning for a drilling operation may include retrieving information from a relational database and generating relational models that represent the characteristics of the subterranean formation to use to base the wellbore and completion design; Page 5, Para 1, L1-3: The earth model 602 may comprise a numerical representation of a formation or reservoir that reflects petrophysical and core and geochemical properties of the formation and fluids within the formation/reservoir), wherein the data map includes geophysical data and operational data over a region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated), and wherein the function relates a set of predictive variables to one or more response variables (Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Para 4, L1-4: By linking the input and output and relating the data back to physics-based models, a self- validation may occur to determine the optimized solution for a set of parameters at a multitude of depths. Data could be further fed back in to generate improved and optimized design solutions; Page 5, Para 2, LL10-12: The design tool may receive the input 702 and output suggested design and formation/reservoir parameters 704. Those parameters may be used in a reservoir simulator 706, as described above, to produce simulation results);
an integration/interpolation system that generates the data map (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated; Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 5, Para 1, L7-9: the earth model 602 may
be generated by incorporating or otherwise extrapolating or estimating data from existing earth models that were previously generated, i) that includes horizontal well logs and production data (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir); and
an analysis system that evaluates the function to predict outcomes at unique points in the region of interest (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L8: Engineers can simulate various wellbore and completion designs; L9-10: to determine one or more improved or optimal location and design of the wellbore to optimize the recoveries of such resources; Para 4, L2-3: to determine the optimized solution for a set of parameters at a multitude of depths).

Grayson et al. does not expressly teach. an integration/interpolation system that generates the data map from a set of disparate data sources that includes horizontal well logs, vertical well logs and production data. Gurpinar et al. teaches an integration/interpolation system that generates the data map from a set of disparate data sources (Page 5, Para 4, L1 to Page 6, Para 1, L3: the data is selected from the group consisting of rock physics data and a group of geological data, transient test data, a group of testing data, a group of pressure gradient data, logging data, the conventional well logging data, and image logging mode dynamic tester (MDT) selecting a user-object measuring rock core, production logging, and for monitoring and modeling drilling and from well known in the technical field of such other or additional data; Page 21, Para 3, L4 to Page 22, Para 1, L3: vertical placement of observation probe monitor pressure response. the obtained flow rate and combination of transient data is used for obtaining and analyzing each layer horizontal and vertical permeability. the test technology to generate stratum attribute out of the invasion zone, generally away from the wellbore is dozens of feet in the horizontal and vertical direction) that includes horizontal well logs, vertical well logs and production data (Page 6, Para 1, L12-13: to respond to one or more of the acquired data to calibrating emulator model; using the calibrating emulator model to manage production from a well; Page 7, Para 3, L9: starting from well logging and other test; Page 15, Para 3, L14-18: If specific response is substantially different from known response, then the emulator model, must be adjusted, or calibrated. for adjusting or calibrating the simulator model, the model of each parameter must be horizontal permeability (Kh) change or change, as an example comprising emulator model, related, and/or vertical permeability (Kv); Page 22, Para 2, L1-2: taken from well logging of horizontal and vertical permeability, weighing the total weight ratio, and saturation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson et al. with the teachings of Gurpinar et al. that included an integration/interpolation system that generates the data map from a set of disparate data sources that includes horizontal well logs, vertical well logs and production data, because that would allow the dynamic data, and all the measured data of different scale to be used for researching the optional well completion and production scenario (Page 3, Para 2, L5-7). 
Gurpinar et al. teaches an analysis system that evaluates the function to predict outcomes at unique points in the region of interest (Page 6, Para 2, L2-4: to execute in response to the new oil or gas reservoir a group of latest measured or observed data to predict from the new oil or gas reservoir model response; Page 7, Para 2, L2-4: based on single well predictive model (SWPM) software provides the professional engineer is working flow, in order to intuitively established may then be used to predict production performance of the model; L8-11: The execution type, (e.g., continuous or real time) and is provided by the user of the selected user object (e.g., completion optimization, stimulation optimization, data estimation, test design, well reserve recovery estimator, etc.); Page 15, Para 1, L4-8: the measurement devices in the various positions on the data generated by the emulator model is designed to respond to the latest measured or observed data, prediction from the new oil or gas reservoir by emulator model, the predicted response comprises predicting a new oil or gas reservoir; Page 21, Para 3, L4 to Page 22, Para 1, L3: vertical placement of observation probe monitor pressure response. the obtained flow rate and combination of transient data is used for obtaining and analyzing each layer horizontal and vertical permeability. the test technology to generate stratum attribute out of the invasion zone, generally away from the wellbore is dozens of feet in the horizontal and vertical directions).

Per claim 2: Grayson et al. teaches the data map includes at least one data value at every point in the region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated).

Per claim 6: Grayson et al. teaches the response variable represents production (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir).

Per claim 8: Gurpinar et al. teaches a GUI for displaying and modifying the function (Page 17, Para 1, L8-10: a test display of 1D storing layer rock physics model; a test display of 3D storing layer rock physics model, 80b3. the adjusting or calibrating the building model; Para 2, L3-5: Since the final adjusting and calibrating emulator model has been generated in the step 24 the step of FIG. 24C (typical 3D reservoir model), reservoir response forecast may now predict reservoir response).

7.	Claims 3-5, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (WIPO Patent WO 2017058267 A1), in view of Gurpinar et al. (Chinese Patent CN  101103351 A), and further in view of Zhu et al. (WIPO Patent WO 2009126375 A1). 

7.1	As per claim 3, Grayson et al. and Gurpinar et al. teach the machine learning platform of claim 1. Grayson et al. and Gurpinar et al. do not expressly teach the geophysical data includes at least one of gamma ray, neutron porosity, or density measurements at different points in the region of interest. Zhu et al. teaches the geophysical data includes at least one of gamma ray, neutron porosity, or density measurements at different points in the region of interest (Page 3, Para 0014, L11-12: Panel 2 displays the water saturation curve and shale content calculated from gamma ray log; Page 5, Para 0032, L7-8: a Vshale log can be estimated from sources including, but not limited to, gamma ray, neutron-density crossplot; Para 0041, L1-4: rock properties, e.g., shale content (Vshale), porosity, water saturation (Sw), temperature, pressure, and fluid salinity, are estimated from well logs such as gamma ray, density, neutron porosity, sonic, and various resistivity (deep, medium, shallow, and micro) logs or core analyses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson et al. and Gurpinar et al. with the teachings of Zhu et al. that included the geophysical data including at least one of gamma ray, neutron porosity, or density measurements at different points in the region of interest, because would allow the method to utilize well log data to constrain a rock physics model that related rock properties to seismic and electrical responses; once the parameters were calibrated, the rock physics model would give a relationship between rock properties and geophysical (seismic and EM) responses and could be used to predict one geophysical response from the other (Page 2, Para 0012, L2-6). 

Per claim 4: Grayson et al. teaches the operational data describes production data and engineering data at different points in the region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated). Grayson et al. teaches the operational data describes production data and engineering data at different points in the region of interest (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir).

Per claim 5: Gurpinar et al. teaches integration/interpolation system integrates data from horizontal well logs and vertical well logs to form an integrated data set (Page 6, Para 1, L12-13: to respond to one or more of the acquired data to calibrating emulator model; using the calibrating emulator model to manage production from a well; Page 7, Para 3, L9: starting from well logging and other test; Page 15, Para 3, L14-18: If specific response is substantially different from known response, then the emulator model, must be adjusted, or calibrated. for adjusting or calibrating the simulator model, the model of each parameter must be horizontal permeability (Kh) change or change, as an example comprising emulator model, related, and/or vertical permeability (Kv); Page 22, Para 2, L1-2: taken from well logging of horizontal and vertical permeability, weighing the total weight ratio, and saturation).
Zhu et al. teaches integration/interpolation system interpolates the integrated data set into a data map of continuous data (Page 1, Para 0009, L1-2: When log data are available, resistivity volumes can be constructed by linear interpolation of resistivity between well locations ; Page 3, Para 0014, L8-10: interpolating or extrapolating the calibrated rock physics model away from the at least one well; and (e) generating a resistivity tensor data volume using the seismic-derived shale content and porosity volumes and the calibrated rock physics model).
Grayson et al. teaches integration/interpolation system integrates operational data into the data map (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated).

7.2	As per claim 9, Grayson et al. teaches a computer program product stored on a computer readable medium, which when executed by a computing system provides a machine learning platform (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely) to assist in oil and gas exploration (Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir; Page 2, Para 1, L8: Engineers can simulate various wellbore and completion designs; L9-10: to determine one or more improved or optimal location and design of the wellbore to optimize the recoveries of such resources), the program product comprising:
program code for implementing an interpretable machine learning model (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely) that provides a function in response to an inputted data map (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L1-4: planning for a drilling operation may include retrieving information from a relational database and generating relational models that represent the characteristics of the subterranean formation to use to base the wellbore and completion design; Page 5, Para 1, L1-3: The earth model 602 may comprise a numerical representation of a formation or reservoir that reflects petrophysical and core and geochemical properties of the formation and fluids within the formation/reservoir), wherein the data map includes geophysical data and operational data over a region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated), and wherein the function relates a set of predictive variables to one or more response variables (Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Para 4, L1-4: By linking the input and output and relating the data back to physics-based models, a self- validation may occur to determine the optimized solution for a set of parameters at a multitude of depths. Data could be further fed back in to generate improved and optimized design solutions; Page 5, Para 2, LL10-12: The design tool may receive the input 702 and output suggested design and formation/reservoir parameters 704. Those parameters may be used in a reservoir simulator 706, as described above, to produce simulation results);
program code that generates the data map in which the set of data sources are integrated (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated; Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 5, Para 1, L7-9: the earth model 602 may
be generated by incorporating or otherwise extrapolating or estimating data from existing earth models that were previously generated, i)); and
program code that evaluates the function to predict outcomes at unique points in the region of interest (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L8: Engineers can simulate various wellbore and completion designs; L9-10: to determine one or more improved or optimal location and design of the wellbore to optimize the recoveries of such resources; Para 4, L2-3: to determine the optimized solution for a set of parameters at a multitude of depths).

Gurpinar et al. teaches program code that generates the data map from a set of disparate data sources in which the set of disparate data sources are integrated (Page 5, Para 4, L1 to Page 6, Para 1, L3: the data is selected from the group consisting of rock physics data and a group of geological data, transient test data, a group of testing data, a group of pressure gradient data, logging data, the conventional well logging data, and image logging mode dynamic tester (MDT) selecting a user-object measuring rock core, production logging, and for monitoring and modeling drilling and from well known in the technical field of such other or additional data; Page 21, Para 3, L4 to Page 22, Para 1, L3: vertical placement of observation probe monitor pressure response. the obtained flow rate and combination of transient data is used for obtaining and analyzing each layer horizontal and vertical permeability. the test technology to generate stratum attribute out of the invasion zone, generally away from the wellbore is dozens of feet in the horizontal and vertical direction)
Zhu et al. teaches program code that generates the data map in which the set of data sources are interpolated to provide a continuous set of data over the region of interest (Page 1, Para 0009, L1-2: When log data are available, resistivity volumes can be constructed by linear interpolation of resistivity between well locations ; Page 3, Para 0014, L8-10: interpolating or extrapolating the calibrated rock physics model away from the at least one well; and (e) generating a resistivity tensor data volume using the seismic-derived shale content and porosity volumes and the calibrated rock physics model).
Gurpinar et al. teaches program code that evaluates the function to predict outcomes at unique points in the region of interest (Page 6, Para 2, L2-4: to execute in response to the new oil or gas reservoir a group of latest measured or observed data to predict from the new oil or gas reservoir model response; Page 7, Para 2, L2-4: based on single well predictive model (SWPM) software provides the professional engineer is working flow, in order to intuitively established may then be used to predict production performance of the model; L8-11: The execution type, (e.g., continuous or real time) and is provided by the user of the selected user object (e.g., completion optimization, stimulation optimization, data estimation, test design, well reserve recovery estimator, etc.); Page 15, Para 1, L4-8: the measurement devices in the various positions on the data generated by the emulator model is designed to respond to the latest measured or observed data, prediction from the new oil or gas reservoir by emulator model, the predicted response comprises predicting a new oil or gas reservoir; Page 21, Para 3, L4 to Page 22, Para 1, L3: vertical placement of observation probe monitor pressure response. the obtained flow rate and combination of transient data is used for obtaining and analyzing each layer horizontal and vertical permeability. the test technology to generate stratum attribute out of the invasion zone, generally away from the wellbore is dozens of feet in the horizontal and vertical directions)

Per claim 10: Gurpinar et al. teaches the set of disparate data sources include horizontal well logs and vertical well logs (Page 6, Para 1, L12-13: to respond to one or more of the acquired data to calibrating emulator model; using the calibrating emulator model to manage production from a well; Page 7, Para 3, L9: starting from well logging and other test; Page 15, Para 3, L14-18: If specific response is substantially different from known response, then the emulator model, must be adjusted, or calibrated. for adjusting or calibrating the simulator model, the model of each parameter must be horizontal permeability (Kh) change or change, as an example comprising emulator model, related, and/or vertical permeability (Kv); Page 22, Para 2, L1-2: taken from well logging of horizontal and vertical permeability, weighing the total weight ratio, and saturation).

Per claim 11: Gurpinar et al. teaches the program code that generates the data map integrates data from horizontal well logs and vertical well logs to form an integrated data set (Page 6, Para 1, L12-13: to respond to one or more of the acquired data to calibrating emulator model; using the calibrating emulator model to manage production from a well; Page 7, Para 3, L9: starting from well logging and other test; Page 15, Para 3, L14-18: If specific response is substantially different from known response, then the emulator model, must be adjusted, or calibrated. for adjusting or calibrating the simulator model, the model of each parameter must be horizontal permeability (Kh) change or change, as an example comprising emulator model, related, and/or vertical permeability (Kv); Page 22, Para 2, L1-2: taken from well logging of horizontal and vertical permeability, weighing the total weight ratio, and saturation)
Zhu et al. teaches program code that generates the data map interpolates the integrated data set into the data map (Page 1, Para 0009, L1-2: When log data are available, resistivity volumes can be constructed by linear interpolation of resistivity between well locations ; Page 3, Para 0014, L8-10: interpolating or extrapolating the calibrated rock physics model away from the at least one well; and (e) generating a resistivity tensor data volume using the seismic-derived shale content and porosity volumes and the calibrated rock physics model).
Grayson et al. teaches program code that generates the data map integrates operational data into the data map (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated).

Per claim 12: Grayson et al. teaches the operational data includes production data and engineering data at different points in the region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated). Grayson et al. teaches the operational data includes production data and engineering data at different points in the region of interest (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir).

Per claim 13: Zhu et al. teaches the geophysical data includes at least one of gamma ray, neutron porosity, or density measurements at different points in the region of interest (Page 3, Para 0014, L11-12: Panel 2 displays the water saturation curve and shale content calculated from gamma ray log; Page 5, Para 0032, L7-8: a Vshale log can be estimated from sources including, but not limited to, gamma ray, neutron-density crossplot; Para 0041, L1-4: rock properties, e.g., shale content (Vshale), porosity, water saturation (Sw), temperature, pressure, and fluid salinity, are estimated from well logs such as gamma ray, density, neutron porosity, sonic, and various resistivity (deep, medium, shallow, and micro) logs or core analyses).

Per claim 14: Grayson et al. teaches the response variable represents production (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir).

Per claim 16: Gurpinar et al. teaches program code to generate a GUI for displaying and modifying the function (Page 17, Para 1, L8-10: a test display of 1D storing layer rock physics model; a test display of 3D storing layer rock physics model, 80b3. the adjusting or calibrating the building model; Para 2, L3-5: Since the final adjusting and calibrating emulator model has been generated in the step 24 the step of FIG. 24C (typical 3D reservoir model), reservoir response forecast may now predict reservoir response).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (WIPO Patent WO 2017058267 A1), in view of Gurpinar et al. (Chinese Patent CN  101103351 A), and further in view of Sharma et al. (“Identification of sweet spots in shale reservoir formations”, first break volume 34, September 2016). 

8.1	Asper claim 7, Grayson et al. and Gurpinar et al. teach the machine learning platform of claim 1. Grayson et al. and Gurpinar et al. do not expressly teach the outcomes comprise sweet spot locations for locating one of oil, gas or water. Sharma et al. teaches the outcomes comprise sweet spot locations for locating one of oil, gas or water (Abstract, L1-3: the identification of sweet spots which represent the most favorable drilling targets, Such sweet spots can be picked up as those pockets in the target formation that exhibit high total organic carbon (TOC) content; Page 1, CL1, Para 1, L16-20: the organic richness of a shale formation is associated with the total organic carbon (TOC) content; the computation of TOC volume from seismic data would allow the lateral mapping of organic content in a shale formation; it is possible to identify the sweet spots with the application of Passey et al.'s approach to seismic data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson et al. and Gurpinar et al. with the teachings of Sharma et al. that included the outcomes comprising sweet spot locations for locating one of oil, gas or water, because would allow sweet spots ton be identified as those pockets in the target formation that exhibited high total organic carbon (TOC) content (Abstract, L2-3). 

9.	Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (WIPO Patent WO 2017058267 A1), in view of Gurpinar et al. (Chinese Patent CN  101103351 A), and further in view of Zhu et al. (WIPO Patent WO 2009126375 A1) and Sharma et al. (“Identification of sweet spots in shale reservoir formations”, first break volume 34, September 2016). 

9.1	As per claim 15, Grayson et al., Gurpinar et al. and Zhu et al. teach the program product of claim 14. Grayson et al., Gurpinar et al. and Zhu et al. do not expressly teach the outcomes comprise sweet spot locations for locating one of oil, gas or water. Sharma et al. teaches the outcomes comprise sweet spot locations for locating one of oil, gas or water (Abstract, L1-3: the identification of sweet spots which represent the most favorable drilling targets, Such sweet spots can be picked up as those pockets in the target formation that exhibit high total organic carbon (TOC) content; Page 1, CL1, Para 1, L16-20: the organic richness of a shale formation is associated with the total organic carbon (TOC) content; the computation of TOC volume from seismic data would allow the lateral mapping of organic content in a shale formation; it is possible to identify the sweet spots with the application of Passey et al.'s approach to seismic data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grayson et al., Gurpinar et al. and Zhu et al. with the teachings of Sharma et al. that included the outcomes comprising sweet spot locations for locating one of oil, gas or water, because would allow sweet spots ton be identified as those pockets in the target formation that exhibited high total organic carbon (TOC) content (Abstract, L2-3).
9.2	As per claim 17, Grayson et al. teaches a method of using a machine learning platform (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely), comprising:
integrating operational data into the data map, wherein the operational data includes production, completion and engineering data at different points in the region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated);
inputting the data map into a machine learning model (Page 5, Para 2, L1-6: the central data repository can be further leveraged to at least partially automate the design process. Specifically, one or more machine learning algorithms may use the design and simulation data as well as the actual measurements and model predictions within the repository to provide a starting point for design operations, thereby providing a simpler and faster way to complete a design process directly from mathematical models; Para 3, L1-6: the design tool 702 may include or result from one or more machine learning algorithms. Example machine learning algorithms include, but are not limited to, decision trees, artificial neural networks, support vector machines, and Bayesian networks. In certain embodiments, the machine learning algorithm may receive both actual measurements, modeled and design parameters, and simulation results and measured post treatment performance from the repository 710; L8 to Page 6, Para 1, L8: The machine learning algorithm may, for instance, compare the actual measurements to the modeled parameters to generate new, more accurate models. These models may be used as a basis from which a user may work when inputting the parameters 700, or a model may be selected by the design tool 702 for the user based on the parameters 700. Similarly, the machine learning algorithm may compare actual measurements of the simulation and completion results within the repository 710 to improve the reservoir simulation and reduce the uncertainty of the variables used within the reservoir simulation. Based on the above, in certain embodiments, the design tool 702 may suggest certain design parameters with relatively lower uncertainties as a starting point of the iterative process. This may reduce the number of iterations needed to find an optimum solution, which saves time and computing resources. Additionally, the parameters suggested by the design tool may improve over time due to the suggested parameters being stored in the database with the other data, such that the machine learning algorithm may further improve the accuracy of the models over time. In certain cases, the improved modeling by the machine learning algorithm may result in initial suggested parameters that provide optimum or near-optimum solutions such that the iterative process can be avoided entirely) to generate a function (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L1-4: planning for a drilling operation may include retrieving information from a relational database and generating relational models that represent the characteristics of the subterranean formation to use to base the wellbore and completion design; Page 5, Para 1, L1-3: The earth model 602 may comprise a numerical representation of a formation or reservoir that reflects petrophysical and core and geochemical properties of the formation and fluids within the formation/reservoir), wherein the function relates a set of predictive variables to one or more response variables (4: ); and
analyzing the function (Page 1, Para 3, L3: Simulators that predict the manner for developing a design or modeling of reservoirs; Page 2, Para 1, L8: Engineers can simulate various wellbore and completion designs; L9-10: to determine one or more improved or optimal location and design of the wellbore to optimize the recoveries of such resources; Para 4, L2-3: to determine the optimized solution for a set of parameters at a multitude of depths).

Grayson et al. does not expressly teach to perform sweet spotting; and to identify a sweet spot in the region of interest. Sharma et al. teaches to perform sweet spotting; and to identify a sweet spot in the region of interest (Abstract, L1-3: the identification of sweet spots which represent the most favorable drilling targets, Such sweet spots can be picked up as those pockets in the target formation that exhibit high total organic carbon (TOC) content; Page 1, CL1, Para 1, L16-20: the organic richness of a shale formation is associated with the total organic carbon (TOC) content; the computation of TOC volume from seismic data would allow the lateral mapping of organic content in a shale formation; it is possible to identify the sweet spots with the application of Passey et al.'s approach to seismic data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grayson et al. with the method of Sharma et al. that included to perform sweet spotting; and to identify a sweet spot in the region of interest, because would allow sweet spots ton be identified as those pockets in the target formation that exhibited high total organic carbon (TOC) content (Abstract, L2-3).
Grayson et al. and Sharma et al. do not expressly teach integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data. Gurpinar et al. teaches integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data (Page 6, Para 1, L12-13: to respond to one or more of the acquired data to calibrating emulator model; using the calibrating emulator model to manage production from a well; Page 7, Para 3, L9: starting from well logging and other test; Page 15, Para 3, L14-18: If specific response is substantially different from known response, then the emulator model, must be adjusted, or calibrated. for adjusting or calibrating the simulator model, the model of each parameter must be horizontal permeability (Kh) change or change, as an example comprising emulator model, related, and/or vertical permeability (Kv); Page 22, Para 2, L1-2: taken from well logging of horizontal and vertical permeability, weighing the total weight ratio, and saturation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grayson et al. and Sharma et al. with the method of Gurpinar et al. that included integrating feature data from horizontal well logs and vertical well logs to form a set of integrated feature data, because that would allow the dynamic data, and all the measured data of different scale to be used for researching the optional well completion and production scenario (Page 3, Para 2, L5-7). 
Grayson et al, Sharma et al. and Gurpinar et al. do not expressly teach interpolating the feature data over a region of interest to generate a data map. Zhu et al. teaches interpolating the feature data over a region of interest to generate a data map (Page 1, Para 0009, L1-2: When log data are available, resistivity volumes can be constructed by linear interpolation of resistivity between well locations ; Page 3, Para 0014, L8-10: interpolating or extrapolating the calibrated rock physics model away from the at least one well; and (e) generating a resistivity tensor data volume using the seismic-derived shale content and porosity volumes and the calibrated rock physics model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grayson et al, Sharma et al. and Gurpinar et al. with the method of Zhu et al. that included interpolating the feature data over a region of interest to generate a data map, because would allow the method to utilize well log data to constrain a rock physics model that related rock properties to seismic and electrical responses; once the parameters were calibrated, the rock physics model would give a relationship between rock properties and geophysical (seismic and EM) responses and could be used to predict one geophysical response from the other (Page 2, Para 0012, L2-6)
Gurpinar et al. teaches analyzing the function (Page 6, Para 2, L2-4: to execute in response to the new oil or gas reservoir a group of latest measured or observed data to predict from the new oil or gas reservoir model response; Page 7, Para 2, L2-4: based on single well predictive model (SWPM) software provides the professional engineer is working flow, in order to intuitively established may then be used to predict production performance of the model; L8-11: The execution type, (e.g., continuous or real time) and is provided by the user of the selected user object (e.g., completion optimization, stimulation optimization, data estimation, test design, well reserve recovery estimator, etc.); Page 15, Para 1, L4-8: the measurement devices in the various positions on the data generated by the emulator model is designed to respond to the latest measured or observed data, prediction from the new oil or gas reservoir by emulator model, the predicted response comprises predicting a new oil or gas reservoir; Page 21, Para 3, L4 to Page 22, Para 1, L3: vertical placement of observation probe monitor pressure response. the obtained flow rate and combination of transient data is used for obtaining and analyzing each layer horizontal and vertical permeability. the test technology to generate stratum attribute out of the invasion zone, generally away from the wellbore is dozens of feet in the horizontal and vertical directions).

Per claim 18: Grayson et al. teaches the response variable represents production (Page 3, Para 2, L6-8: in a logging environment during a drilling operation, a logging tool may generate a measurement at a certain depth and location within a borehole; Page 1, Para 2, L1-2: Hydrocarbons, such as oil and gas, are produced from subterranean reservoir formations ; L7-9: optimize production of hydrocarbons, and performing the necessary steps to produce, process and transport the hydrocarbons from the reservoir).

Per claim 19: Gurpinar et al. teaches providing a GUI for displaying and modifying the function (Page 17, Para 1, L8-10: a test display of 1D storing layer rock physics model; a test display of 3D storing layer rock physics model, 80b3. the adjusting or calibrating the building model; Para 2, L3-5: Since the final adjusting and calibrating emulator model has been generated in the step 24 the step of FIG. 24C (typical 3D reservoir model), reservoir response forecast may now predict reservoir response).

Per claim 20: Grayson et al. teaches the feature data describes geophysical attributes at different points in the region of interest (Abstract, L1-4: systems and methods for generating and storing measurements in point and vector format for a plurality of formations of reservoirs; the methods comprise generating a set of measurements corresponding to a plurality of formations, reservoirs, or wellbores; determining physical locations for the set of measurements; Page 2, Para 2, L2-4: the data within the relational database is generally tied to gridded reservoir volumes within the formation in which the data was generated. The relational models are generated from this data; Page 3, Para 2, L1-6: Fig. 3 is a diagram illustrating an example point and vector representation of a geological property data point in a volume of interest, such as a formation, according to aspects of the present disclosure; the vector 300 comprises a location, a magnitude, a direction, and a length. The location corresponds to point 301, which may correspond to the physical location to which the data point represented by the vector 300 is associated).

Art considered


10.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a machine learning system and method to assist in oil and gas exploration. 

1.	Fitzpatrick et al., “Reservoir fracture simulations”, U.S. Patent Application Publication 2009/0119082, May 2009.
2.	Srnka et al.., “Time lapse analysis with electromagnetic data”, Chinese Patent CN 101438176 B, May 2013.
3.	Wang et al., “Modeling acid distribution for acid stimulation of a formation”, U.S. Patent Application Publication 2014/0251601, September 2014.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	June 7, 2022